


Exhibit 10.1




ENDORSEMENT NO. 2


to the


Quota Share Reinsurance Contract
(hereinafter referred to as the “Contract”)


between


AmTrust Europe Limited, Nottingham, England
and/or
AmTrust International Underwriters Limited, Eire
(hereinafter collectively referred to as the “Reinsured”)


and


Maiden Insurance Company Ltd.
(hereinafter referred to as the “Reinsurer”)


IT IS HEREBY AGREED, effective January 1, 2012, that:


1.
The section of the Contract entitled “Treaty Detail” shall be deleted and the
following substituted therefor:



The Reinsured shall cede and the Reinsurer shall accept by way of reinsurance a
Quota Share percentage of the business stated in “Class and Period of Business.”


The percentage Quota Share Cession to the Reinsurer shall be Forty percent
(40%). Cessions to AmTrust International Insurance Ltd. shall be deemed retained
by the Reinsured.


The maximum limit of liability attaching hereunder shall be:


EUR 10,000,000 (Ten Million Euros) or currency equivalent (on a One Hundred
Percent (100%) basis) per original claim any one original policy.


The Reinsured may submit risks that are not otherwise subject to this Contract,
including but not limited to risks with limits greater than EUR 10,000,000, to
the Reinsurer for Special Acceptance (“Acceptance”). Such risks, if accepted by
the Reinsurer in its sole judgment, will be subject to the terms of this
Contract except to the extent that such terms are modified in the Acceptance.
For any such risks, the Reinsurer shall confirm its acceptance in writing with
any modification of the Contract terms for such Acceptance. The Reinsurer's
written confirmation of the Acceptance will become part of the Contract.




It is agreed that the liability of the Reinsurer on all business ceded hereunder
shall commence and cease simultaneously with that of the original Policies and
shall follow the original terms, clauses, conditions and settlements of the said
Policies, subject to the terms and conditions of this Contract.


2.
The Reinsurer hereby confirms its acceptance of the risks set forth on Schedule
A hereto.





--------------------------------------------------------------------------------






3.
The section of the Contract entitled “Territorial Scope” shall be deleted and
the following substituted therefor:



“The territorial scope of this Contract shall be as provided in the risks ceded
hereunder for insureds located in Italy (including San Marino and Vatican City)
and France (including Monaco).


All other terms and conditions of the Contract as previously amended shall
remain unchanged except to the degree necessary to give effect to the changes
made herein.


IN WITNESS WHEREOF, the Parties hereto, by respective duly authorized
representatives have executed this Endorsement as of the dates set forth below:


AmTrust Europe Limited


By: /s/ Jeremy Cadle                


Name/Title: Jeremy Cadle


Date: August 7, 2012




AmTrust International Underwriters Limited


By: /s/ Ronan Conboy                


Name/Title: Ronan Conboy, CEO


Dated: August 7, 2012




Maiden Insurance Company Ltd.


By: /s/ John Marshaleck            


Name/Title: John Marshaleck, Executive Vice President and Secretary


Dated: August 7, 2012






--------------------------------------------------------------------------------






































SCHEDULE A




Policy
Risk
Year of Account
Policy Inception
Policy Renewal
Policy Expiry
Country
GN Total Premium
Retroactive Date
Policy Limit Per Claim
Policy Annual Aggregate
ITPMM1101031
Ospedale Valduce di Como
2,011


19-Nov-11
19-Nov-12
19-Nov-14
Italy
1,100,000
30-Sep-01
10,000,000


20,000,000


ITOMM1100430
AOU MDM DSC CSC Friuli
2,011


31-Dec-11
31-Dec-12
31-Dec-13
Italy
3,200,000
Various
7,500,000


20,000,000


ITOMM1100711
AO Treviglio Caravaggio
2,011


30-Jun-11
30-Jun-12
30-Jun-14
Italy
1,344,160
30-Jun-00
6,000,000


15,000,000


ITOMM1100718
ASP di Ragusa
2,011


31-Jul-11
31-Jul-12
31-Jul-14
Italy
1,500,000
1-Jan-06
5,200,000


30,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











